Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8 and 15-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to each of the independent claims 1, 17 and 25, the phrase “optionally a turret” render the claims generally indefinite and unclear because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Similarly, in each of the independent claims, the recitation “or where applicable on the turret” renders the claim indefinite as it is not clear if the mechanism is to be mounted on the turret, or not, or if there is even a turret to be mounted on. When would it be “applicable” to mount a mechanism on turret? This phrase is generally indefinite and unclear.

With respect to independent claims 1, 17 and 25, each of the claims recite “the mutual arrangement of the manually actuated validation member and of the gripping handle”, rendering the claim generally indefinite and unclear. What does the applicant mean by “mutual arrangement”? 
In order to more clearly claim the relationship and arrangement between the gripping handle and the validation member, applicant may consider claim language such as “a gripping handle and a manually actuated validation member positioned on the gripping handle, the control members being inhibited in the absence of simultaneous actuation of the validation member, and wherein the arrangement of the manually actuated validation member on the gripping handle makes it possible…”
With respect to dependent claims 21 and 23 it is unclear if the turret being claimed is in addition to, or the same as the turret “optionally “set forth in independent claim 17.
Dependent claims not directly named are rejected for being dependent upon a rejected claim. 
Appropriate correction and clarification is required. 





Allowable Subject Matter
Claims 1, 5-8 and 15-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Examiner also notes that the indication of allowability is based on how the claims have best been interpreted in light of the above noted issues, as well as the understanding that a “handle” is different than a switch (as is present in much of the prior art) in that by definition ( https://www.merriam-webster.com/dictionary/handle ) a handle is a part that is especially designed to be grasped by the hand. 
Applicant’s representative is welcome to contact the examiner to discuss potential amendments prior to filing a formal reply.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634